Order, entered on November 30, 1960, denying plaintiff-appellant’s motion for reconsideration of a denial of a preference pursuant to subdivision 5 of rule V of the New York County Supreme Court Trial Term Rules, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellant, and the motion for a preference granted, with $10 costs. Considering the nature and extent of the injuries claimed to have resulted from the accident, it appears that there has been such a permanent and protracted disability as to warrant a possible evaluation in an amount beyond the monetary jurisdiction of the City Court. In addition, plaintiff claims to have sustained special damages of approximately $2,000. Under the circumstances, a preference under rule Y should have been granted. Concur — Breitel, J. P., Yalente, McNally and Bastow, JJ.